FILED
                            NOT FOR PUBLICATION                            NOV 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10621

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00209-LDG

  v.
                                                 MEMORANDUM*
JUAN QUIROZ-MARTINEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Juan Quiroz-Martinez appeals from the district court’s judgment and

challenges the 51-month sentence imposed following his guilty-plea conviction for

being a deported alien found unlawfully in the United States, in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The government argues that Quiroz-Martinez waived his right to challenge

the sentence by requesting a sentence “no greater than 51 months.” We are not

persuaded that Quiroz-Martinez’s statement effectuated a waiver of the arguments

he raises on appeal. See United States v. Perez, 116 F.3d 840, 845 (9th Cir. 1997)

(en banc) (waiver occurs when there has been an “intentional relinquishment or

abandonment of a known right” (internal quotations omitted)).

      Quiroz-Martinez contends that the district court did not consider his

mitigating arguments and failed to explain the sentence adequately. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the district court considered Quiroz-

Martinez’s mitigating arguments, the government’s arguments, and the parties’

sentencing recommendations before imposing a sentence at the bottom of the

Guidelines range. Nothing more was required. See United States v. Carty, 520
F.3d 984, 992, 995 (9th Cir. 2008) (en banc). Moreover, contrary to Quiroz-

Martinez’s contention, the sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances. See Gall

v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                            2                                  13-10621